United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-905
Issued: August 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 2, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 21, 2006 nonmerit decision denying her request for further
review of her case on the merits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this nonmerit decision. The last merit decision of the Office was its
November 25, 2003 decision denying appellant’s recurrence of disability claim. Because more
than one year has elapsed between the last merit decision and the filing of this appeal on
February 2, 2007, the Board lacks jurisdiction to review the merits of this claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
On February 3, 1996 appellant, then a 39-year-old mail handler, filed an occupational
disease claim alleging that she sustained injury on February 3, 1996 when a pack of magazines
struck the top of her head. The claim was given file number 11-0147420. The Office accepted
that appellant sustained a neck sprain and head trauma/contusion. Appellant later alleged that
she sustained a recurrence of total disability on May 7, 2003 due to her February 3, 1996
employment injury. In a November 25, 2003 merit decision, the Office denied appellant’s
recurrence of disability claim.
On June 17, 2003 appellant filed an occupational disease claim alleging that she sustained
injury beginning in March 2003 due to the performance of various repetitive work duties over
time. The claim was given file number 11-2016761. In an August 20, 2003 merit decision, the
Office denied appellant’s occupational disease claim.
In April 2004 appellant requested a hearing before an Office hearing representative in
connection with the Office’s November 25, 2003 decision.2 In a May 17, 2006 decision, the
Office denied appellant’s hearing request on the grounds that she had previously requested
reconsideration of the November 25, 2003 decision on December 2, 2003. In an October 5, 2006
order remanding case, the Board set aside the Office’s May 17, 2006 decision and remanded the
case to the Office for assemblage of the December 2, 2003 reconsideration request and the
Office’s December 18, 2003 decision mentioned in the May 17, 2006 decision. The Office
added appellant’s December 2, 2003 reconsideration request letter and its December 18, 2003
decision to the record. In the December 2, 2003 letter, appellant’s representative requested
reconsideration of the Office’s November 25, 2003 decision on appellant’s behalf without
providing any argument.
In a November 8, 2006 letter, received by the Office on November 13, 2006, appellant
requested reconsideration of her file numbers 11-0147420 and 11-2016761. She stated, “These
cases were returned back to the [d]istrict Office from [the Employee’s Compensation Appeals
Board] further adjudication being for the record new information had been submitted, that was
not considered in your decision of 2003.”
By decision dated November 21, 2006, the Office denied appellant’s request for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error. The Office found that appellant did not show clear evidence
of error in the Office’s August 20, 2003 decision associated with file number 11-2016761 or the
Office’s November 25, 2003 decision associated with file number 11-0147420.
LEGAL PRECEDENT
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.3
2

In April 4, 2006 letters, appellant argued that she sustained a recurrence of disability in May 2003 because she
experienced the same pain symptoms while keying mail that she had experienced in the past.
3

20 C.F.R. § 10.607(a).

2

The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted the Office under section 8128(a) of the Act.4
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, the
Office must nevertheless undertake a limited review to determine whether the application
establishes “clear evidence of error.”5 Office regulations and procedure provide that the Office
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.7 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.8 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.11 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office decision.12
ANALYSIS
In its November 21, 2006 decision, the Office properly determined that appellant filed an
untimely request for reconsideration. Appellant’s reconsideration request was filed on
4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

6

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). Office procedure further provides, “The term ‛clear evidence of error’ is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that the [Office] made an
error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error.” Id. at Chapter 2.1602.3c.
7

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

8

See Leona N. Travis, 43 ECAB 227, 240 (1991).

9

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

10

See Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

12

Leon D. Faidley, Jr., supra note 4.

3

November 13, 2006, more than one year after the Office’s August 20 and November 25, 2003
decisions, and therefore she must demonstrate clear evidence of error on the part of the Office in
issuing these decisions.
Appellant has not demonstrated clear evidence of error on the part of the Office in issuing
its August 20 and November 25, 2003 decisions. She did not submit the type of positive, precise
and explicit evidence which manifests on its face that the Office committed an error.
In a November 8, 2006 letter, received by the Office on November 13, 2006, appellant
requested reconsideration of the Office’s August 20, 2003 decision associated with file number
11-2016761 and the Office’s November 25, 2003 decision associated with file number 110147420. She did not provide any argument in this letter other than to suggest that the
documents assembled by the Office in connection with the Board’s October 5, 2006 order
remanding case would establish her case. The only documents that the Office added to the
record as a result of the Board’s order were appellant’s December 2, 2003 reconsideration
request letter and its December 18, 2003 decision. In the December 2, 2003 letter, appellant’s
representative requested reconsideration of the Office’s November 25, 2003 decision on
appellant’s behalf without providing any argument. These documents do not show clear
evidence of error in the Office’s August 20 and November 25, 2003 decisions as they bear no
relevance to the merit issues addressed in the August 20 and November 25, 2003 decisions, i.e.,
appellant’s occupational disease claim and recurrence of total disability claim.
For these reasons, the evidence submitted by appellant does not raise a substantial
question concerning the correctness of the Office’s August 20 and November 25, 2003 decisions
and the Office properly determined that appellant did not show clear evidence of error in those
decisions.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
November 21, 2006 decision is affirmed.
Issued: August 1, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

